     Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 1 of 20



                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

ANTHONY ADSIT                                §
        Plaintiff,                           §
                                             §
v.                                           §
                                             §        C.A. NO. 4:19-cv-3738
RELIANCE    STANDARD               LIFE      §
INSURANCE                                    §
        Defendant.                           §

                    PLAINTIFF’S ORIGINAL COMPLAINT

      Anthony Adsit (“Plaintiff”), by and through his undersigned attorneys, files

this Complaint against Defendant, Reliance Standard Life Insurance Company.

                                THE PARTIES

      1.    Plaintiff Anthony Adsit is a citizen of the State of Texas. He is 18

            years old and lives within the Southern District of Texas, Houston

            Division, in Deer Park, Texas.

      2.    Defendant Reliance Standard Life Insurance Company (“Reliance

            Standard”) is a life insurance company organized under the laws of

            the State of Pennsylvania and maintains a principal place of business

            in Philadelphia, Pennsylvania. Reliance Standard is a citizen of the

            State of Pennsylvania within the meaning and intent of 28 U.S.C. §

            1332.
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 2 of 20




                   JURISDICTION AND VENUE

 3.    Pursuant to 28 U.S.C. § 1332(a)(2), diversity of citizenship is present

       as Plaintiff is a citizen of the State of Texas and Defendant is a citizen

       of Pennsylvania.     As more fully set out below, the matter in

       controversy exceeds the sum of $75,000, exclusive of interest and

       costs. Therefore, this Court has jurisdiction pursuant to 28 U.S.C. §

       1332.

 4.    This Court has proper venue of this declaratory judgment action

       pursuant to 28 U.S.C. § 1391 because it is the judicial district in which

       a substantial part of the events or omissions giving rise to the claim

       occurred.

 5.    The life insurance policy at issue was sold in the Southern District of

       Texas to the Plaintiff’s mother and she resided in the Southern District

       of Texas at the time the policy was sold to her.

 6.    All life insurance premiums due on the life insurance policy at issue

       were paid from the Southern District of Texas by the Plaintiff’s

       mother.




                                    2
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 3 of 20



 7.    The beneficiary designation of the life insurance proceeds (the

       Plaintiff) was made by the Plaintiff’s mother in the Southern District

       of Texas.

 8.    The Plaintiff’s mother died in the Southern District of Texas.

 9.    The Plaintiff made a claim to the Defendant for the benefits under the

       Policy from his residence in the Southern District of Texas.

 10.   The Defendant rejected the Plaintiff’s claim for benefits via letter sent

       to the Plaintiff’s residence in the Southern District of Texas.

 11.   Plaintiff seeks declaratory judgment pursuant to Fed. R. Civ. P. 57

       and 28 U.S.C. § 2201 and 2202, which grant the United States District

       courts jurisdiction to “declare the rights and other legal relations of

       any interested party seeking such declaration, whether or not further

       relief is or could be sought.”

                      NATURE OF THE CASE

 12.   This case involves the incorrect and legally insupportable payment of

       $162,500 in life insurance benefits by Reliant Standard Life Insurance

       Company to the Plaintiff’s father.

 13.   The Plaintiff—not the Plaintiff’s father—was the rightful beneficiary

       of the $162,500 in life insurance benefits at issue.




                                    3
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 4 of 20



 14.   Instead of paying the Plaintiff (or otherwise safeguarding the money

       by depositing it into a court registry or structured settlement until such

       time as the Plaintiff turned at least 18 years of age), Defendant

       incorrectly paid the entirety of the $162,500 in life insurance proceeds

       to the Plaintiff’s father while the Plaintiff was a minor child.

                        FACTUAL BACKGROUND

 15.   Eric Adsit and Tracy Adsit, deceased, were married on August 21,

       1999.

 16.   Plaintiff was born on XX-XX-2001.

 17.   Plaintiff is currently 18 years old.

 18.   Plaintiff is the son and only child of his father, Mr. Eric Adsit and his

       mother, Ms. Tracy Adsit, deceased.

 19.   The marriage of Eric Adsit and Tracy Adsit ended in divorce in Harris

       County, Texas on December 5, 2003.

 20.   Tracy Adsit was killed by a drunk driver within the Southern District

       of Texas on December 29, 2009.

 21.   Tracy Adsit was 28 years old when she died.

 22.   Prior to her death, Tracy Adsit worked full-time as a secretary in the

       Conroe Independent School District just north of Houston, Texas.




                                     4
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 5 of 20



 23.   Tracy Adsit started working for the Conroe Independent School

       District on August 19, 2009, and she earned $9.67 per hour at her job.

       Doc. 1-1 at part A.

 24.   On September 1, 2009, an accidental death & dismemberment

       insurance policy “VAR 053228” (“the Policy”) sold by Defendant

       Reliance Standard Life Insurance Company to Tracy Adsit went into

       effect insuring the life and body of Tracy Adsit against accidental

       death & dismemberment. Doc 1-1 at part A.

 25.   The premiums for the Policy were paid through 12/31/2009. Doc. 1-1

       at part A.

 26.   The premiums for the Policy were deducted from Tracy Adsit’s

       employee paycheck.

 27.   The total amount of coverage by Defendant was comprised of

       $130,000 for accidental death benefit, $26,000 for a seat belt benefit,

       and $6,500 for an air bag benefit, for a total of $162,500.

 28.   At the time the Policy was purchased, Plaintiff was designated as the

       sole beneficiary of the Policy by his mother, Tracy Adsit. Doc. 1-1 at

       part C.

 29.   After the Plaintiff’s mother died, the Defendant sent a letter dated

       May 7, 2010 addressed to “Guardian of Anthony Adsit” in Deer Park,



                                    5
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 6 of 20



       Texas requesting “Certified Letters of Guardianship appointing the

       Guardian (or Conservator) of the minor beneficiary Anthony Adsit’s

       Estate (or Property).” Doc. 1-2.

 30.   The Defendant’s letter dated May 7, 2010 further states “VERY

       IMPORTANT: Please note that if we do not receive the Certified

       Letters of Guardianship appointing the guardian of the minor

       beneficiary’s Estate with [sic] 45 days from the date of this letter (and

       we have not been notified that these papers are in the process of being

       secured), we will establish a Supplementary Contract on behalf of the

       minor beneficiary and hold the proceeds at interest until the

       beneficiary attains the legal age of majority. The contract amount

       may also be paid to the court appointed guardian of the minor’s estate

       upon written request.” Doc. 1-2.

 31.   On June 7, 2010, the Defendant sent a letter identical in substance to

       the letter the Defendant sent on May 7, 2010. Doc. 1-3.

 32.   On July 7, 2010, the Defendant sent a letter identical in substance to

       the May 7, 2010. Doc. 1-4.

 33.   More than 10 months after the Defendant’s May 10, 2010 letter

       advising that if “Certified Letters of Guardianship appointing the

       guardian of the minor beneficiary’s Estate with [sic] 45 days” were



                                    6
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 7 of 20



       not received or in the process of being secured “we will establish a

       Supplementary Contract on behalf of the minor beneficiary and hold

       the proceeds at interest until the beneficiary attains the legal age of

       majority”, the Plaintiff’s father, Eric Adsit, wrote a letter dated March

       21, 2011 to Defendant and made a claim for the life insurance benefits

       under the Policy. Doc. 1-5.

 34.   In the March 21, 2011 letter sent by the Plaintiff’s father to the

       Defendant, the Plaintiff’s father stated, in relevant part, “Attached

       is…the Certified Court Document that shows I, Eric Adsit, am the

       Legal Guardian to Anthony Adsit and all of his estate (pages 3-5).”

       Doc. 1-5.

 35.   The “Certified Court Document” sent to the Defendant by Eric Adsit

       on March 21, 2011 was dated March 5, 2009, and was entitled “Order

       in Suit to Modify Parent-Child Relationship.”

 36.   The “Order in Suit to Modify Parent-Child Relationship” was issued

       in Harris County, Texas by the 245th District Court of Harris County,

       Texas related to a case styled as Cause No. 2002-60295; “In the

       Interest of Anthony John Adsit, a child”. Doc. 1-6.

 37.   Page 3 of 39 of the March 5, 2009 “Order in Suit to Modify Parent-

       Child Relationship” establishes that Eric Adsit was granted, as a joint



                                     7
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 8 of 20



       managing conservator, “the right to manage the estate of the child to

       the extent the estate has been created by the parent or the parent’s

       family.” Doc. 1-6 at 3, § 9 (emphasis added).

 38.   Further, pages 4-5 of 39 of the March 5, 2009 “Order in Suit to

       Modify Parent-Child Relationship” provide that Eric Adsit, as a parent

       joint managing conservator, shall have “the exclusive duty to manage

       the estate of the child to the extent the estate has been created by

       community property or the joint property of the parents.” Doc. 1-6, at

       4-5, § 10 (emphasis added).

 39.   As a matter of law, the above quoted language within the March 5,

       2009 “Order in Suit to Modify Parent-Child Relationship” does not

       create an estate or conservatorship in favor of the Plaintiff. Rather, it

       simply nominates Eric Adsit as the conservator of the Plaintiff’s

       estate, if and when such a conservatorship for the Plaintiff’s estate

       was ever created while the Plaintiff was a minor.

 40.   No conservatorship of the Plaintiff’s estate was ever created in favor

       of the Plaintiff by the Plaintiff’s father or anyone else.

 41.   On April 25, 2011, the Defendant sent three checks totaling $162,500

       to the Plaintiff’s father made payable to “Eric Adsit, Conservator of

       the Estate of Anthony Adsit, a Minor”. Doc. 1-7.



                                     8
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 9 of 20



 42.   On July 10, 2019, the Plaintiff wrote to the Defendant ahead of his

       18th birthday and requested all of the life insurance proceeds at issue,

       including interest, to be released to him on his 18 th birthday. Doc. 1-

       8.

 43.   On July 25, 2019, the Defendant wrote back to the Plaintiff in

       response to the Plaintiff’s July 10, 2019 letter and stated “Please be

       advise [sic] the claim was paid to the Conservator of your Estate.

       Please contact the conservator regarding payment.” Doc. 1-9.

 44.   On July 30, 2019, the Plaintiff wrote back to the Defendant and

       informed the Defendant, in relevant part, that “Please be advised that I

       do not have and, to my knowledge, have never had a conservator.”

       Doc. 1-10.

 45.   The undersigned Plaintiff’s counsel wrote to the Plaintiff’s father on

       August 30, 2019 to see what became of the $162,500 policy proceeds

       at issue. See Doc. 1-11.

 46.   The Plaintiff’s father responded to Plaintiff’s counsel on September

       10, 2019 via letter. See Doc. 1-12.

 47.   In his letter dated September 10, 2019, the Plaintiff’s father states

       “There   were    no   judicial   decisions   and/or   assignments    of




                                   9
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 10 of 20



       Conservatorship of Estate for Anthony Adsit in regards to the checks

       sent by Reliance Standard.” Doc. 1-12.

 48.   In his letter dated September 10, 2019, the Plaintiff’s father also states

       “There were no court orders planning for expenditure of the checks

       written by Reliance Standard.” Doc. 1-12.

 49.   In his letter dated September 10, 2019, the Plaintiff’s father also states

       that “The money your client is requesting was used for and/or spent

       by your client as a Tennessee resident.” Doc. 1-12.

 50.   The Plaintiff, who was a minor child when the life insurance proceeds

       at issue were paid to his father, did not personally spend any of the

       life insurance proceeds at issue in this lawsuit.

 51.   The Plaintiff, who was a minor child when the life insurance proceeds

       at issue were paid to his father, had no access to any of the life

       insurance proceeds at issue in this lawsuit.

 52.   In his letter dated September 10, 2019, the Plaintiff’s father also states

       that “Anthony Adsit and I spoke prior to any and all funds being spent

       with mutual agreeance here in the State of Tennessee.” Doc. 1-12.

 53.   There was no such “mutual agreeance” between the Plaintiff and his

       father as referenced in his father’s letter dated September 10, 2019.




                                    10
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 11 of 20



 54.   Even if there was “mutual agreeance” as alleged in his father’s letter

       dated September 10, 2019, any “mutual agreeance” was made while

       the Plaintiff was a minor child, and is thus, legally unenforceable and

       not binding upon the Plaintiff.

                      BREACH OF CONTRACT

 55.   Plaintiff incorporates paragraphs 1-54 as if set forth fully herein.

 56.   Plaintiff is the sole beneficiary of the Policy issued by Defendant.

 57.   Prior to the death of Plaintiff’s mother, all premiums were timely

       paid, and paid in full, for the Policy.

 58.   After the Plaintiff’s mother died, Defendant breached the terms of the

       Policy (a contract) by wrongfully paying the Policy proceeds to

       someone who was not the beneficiary of the Policy.

 59.   The Policy proceeds were improperly paid to the Plaintiff’s father

       without first ensuring that the Plaintiff’s father was actually the

       conservator of an estate set up for the benefit of the Plaintiff.

 60.   There was no conservatorship for any estate set up or created for the

       benefit of the Plaintiff.

 61.   The Defendant should not have paid the Plaintiff’s father without first

       verifying that the Plaintiff’s father held the legal authority to receive

       life insurance proceeds at issue.



                                    11
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 12 of 20



 62.   The life insurance proceeds should have been paid to the Plaintiff via

       deposit into the registry of a court until the Plaintiff turned 18 years

       old, a structured annuity until the Plaintiff turned 18 years old, or with

       the creation of a conservatorship of the Plaintiff’s estate so that annual

       accountings and judicial oversight could monitor any spending for

       these life insurance proceeds and ensure that they were used only in

       the best interests of the Plaintiff.

 63.   Plaintiff has been damaged in at least the amount of $162,500, plus

       loss of interest and/or investment income that would have accrued

       from the time the Policy benefits were wrongfully paid to the

       Plaintiff’s father until the Plaintiff’s 18th birthday or longer.

 64.   Plaintiff has also incurred attorney’s fees, and seeks pre-judgment

       interest, post-judgment interest, costs of court and any and all other

       such specific and general relief to which he may be entitled for

       Defendant’s breach of contract.

       VIOLATION OF PROMPT PAYMENT OF CLAIMS STATUTE

 65.   Plaintiff incorporates paragraphs 1-54 as if set forth fully herein.

 66.   The Plaintiff made a demand for payment of $162,500 in life

       insurance proceeds to the Defendant on July 10, 2019. Doc. 1-8.




                                     12
 Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 13 of 20



   67.   The Defendant responded on July 25, 2019 via letter and stated that

         “Please be advise [sic] the claim was paid to the Conservator of your

         Estate. Please contact the conservator regarding payment.” Doc. 1-9.

   68.   The Defendant received all items, statements, and forms reasonably

         requested and required under Texas Insurance Code § 542.055, but

         nonetheless delayed payment of the claim (and indeed, outright denied

         it) for more than 60 days.

   69.   The Defendant’s conduct constitutes a violation of Section 542.058 of

         the Texas Insurance Code.

   70.   Plaintiff, therefore, in addition to his claim for damages, is entitled to

         18% interest and attorneys’ fees as set forth in Section 542.060 of the

         Texas Insurance Code.

BAD FAITH/VIOLATIONS OF DECEPTIVE TRADE PRACTICES ACT

   71.   Plaintiff incorporates paragraphs 1-54 as if set forth fully herein.

   72.   As a life insurance company selling life insurance policies in the State

         of Texas and within the Southern District of Texas, Defendant is

         required to comply with Chapter 541 of the Texas Insurance Code.

   73.   Defendant violated Section 541.051 of the Texas Insurance Code by

         making statements that misrepresented to the Plaintiff that it had paid




                                      13
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 14 of 20



       the claim to the conservator of the Plaintiff’s estate when it knew no

       estate has ever been set up for the Plaintiff.

 74.   The Defendant knew at the time it made the statement that the

       Defendant was never provided any documents by the Plaintiff’s father

       establishing that an estate for the Plaintiff had been created.

 75.   Defendant has failed to pay this claim to the proper beneficiary, and

       has misleadingly stated to the Plaintiff that it previously paid the

       claim to the Conservator of the Estate when it knew no such estate

       was ever established.

 76.   Defendant violated Section 541.060 of the Texas Insurance Code by:

              (1)    misrepresenting a material fact relating to coverage at

       issue: specifically, the statement that “Please be advise [sic] the claim

       was paid to the Conservator of your Estate” when it knew it had no

       documents in its possession that established the creation of an estate

       for the Plaintiff;

              (2) failing to attempt in good faith to effectuate a prompt, fair,

       and equitable settlement of a claim with respect to which Defendant’s

       liability had become reasonably clear at least as of the date of July 30,

       2019, when Plaintiff informed the Defendant that “Please be advised

       that I do not have and, to my knowledge, have never had a



                                    14
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 15 of 20



       conservator” (Doc. 1-10) if not well sooner such as 45 days after May

       7, 2010 when the Defendant knew that it had not received any

       documents establishing that an estate had been created for the benefit

       of the Plaintiff;

              (3) failing to promptly provide to the Plaintiff a reasonable

       explanation of the basis in the policy, in relation to the facts or

       applicable law, for the insurer’s denial of a claim or offer of a

       compromise settlement of a claim, particularly when Defendant has

       known since at least the summer of 2010 that it had no documents

       provided by anyone establishing that an estate was created for the

       benefit of the Plaintiff;

              (4) refusing to pay the claim without conducting a reasonable

       investigation with respect to the claim to determine why Defendant

       did not diligently review the documents submitted from the Plaintiff’s

       father in March 2011 (Doc. 1-6) to verify whether those documents

       actually created an estate for the benefit of the Plaintiff as the

       Plaintiff’s father incorrectly asserted.

 108. Defendant violated Section 541.061 of the Texas Insurance Code by:

              (1) making an untrue statement of material fact including that

       “Please be advise [sic] the claim was paid to the Conservator of your



                                    15
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 16 of 20



       Estate” when Defendant knew that it had no documents establishing

       that an estate had ever been created for the benefit of the Plaintiff;

             (2) failing to state a material fact necessary to make other

       statements made not misleading considering the circumstances under

       which the statements were made, including the fact that while the

       Plaintiff’s father represented on March 21, 2011 in Doc. 1-5 that he

       was the “Legal Guardian to Anthony Adsit and all of his estate” the

       Defendant knew that the Plaintiff’s father had not provided, and

       indeed, has never provided, any document establishing that an estate

       was ever created for the benefit of the Plaintiff; and

             (3) making a statement in a manner that would mislead a

       reasonably prudent person to a false conclusion of a material fact,

       such as “Please be advise [sic] the claim was paid to the Conservator

       of your Estate” when the Defendant knew it had no documents in its

       possession establishing that an estate for the benefit of the Plaintiff

       had ever been created.

 109. At all material times hereto, Plaintiff was a consumer who was the

       beneficiary of insurance products and services purchased from

       Defendant.




                                    16
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 17 of 20



 110. Defendant has violated the Texas Deceptive Trade Practices Act

       (“DTPA”) in the following respects:

              (1) Defendant, by refusing without a reasonable basis to pay

       benefits due and owing to Plaintiff, engaged in an unconscionable

       action or course of action as prohibited by the DTPA § 17.50(a)(1)(3)

       in that Defendant took advantage of the Plaintiff’s lack of knowledge,

       ability, experience, and capacity to a grossly unfair degree, in

       violation of Chapter 541 of the Texas Insurance Code.

 111. Defendant knowingly committed the acts complained of herein. As

       such, Plaintiff is entitled to exemplary damages, treble damages, or

       both pursuant to the DTPA and Texas Insurance Code § 541.152(a)–

       (b).

                        ATTORNEYS’ FEES

 112. Plaintiff engaged the undersigned counsel to prosecute this lawsuit

       against Defendant and agreed to pay his counsel reasonable attorneys’

       fees and expenses through trial and any appeal.

 113. Plaintiff is entitled to reasonable and necessary attorneys’ fees from

       Defendant pursuant to Texas Civil Practice and Remedies Code §§

       38.001–38.003 because an attorney represents him, he presented the

       claim to Defendant, and Defendant did not tender the just amount



                                  17
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 18 of 20



       owed before the expiration of the thirtieth day after the claim was

       presented. To the extent that Plaintiff’s past actions are construed to

       not be a presentment of claim under Texas Civil Practice & Remedies

       Code § 38.002(2), Defendant should consider these claims herein as a

       presentment of Plaintiff’s claim.

 114. Plaintiff is further entitled to reasonable attorneys’ fees incurred in

       prosecuting his causes of action through trial and any appeal pursuant

       to §§ 541.152 and 542.060 of the Texas Insurance Code.

                      DECLARATORY JUDGMENT

 115. Plaintiff seeks a declaration that the Defendant paid the incorrect

       beneficiary, that the Plaintiff is the correct beneficiary, that no

       conservatorship or estate was ever set up to manage the Plaintiff’s

       financial affairs while the Plaintiff was a minor, and that as such, the

       Defendant must now pay the Plaintiff the Policy proceeds in the

       amount of $162,500 plus interest and attorneys’ fees and court costs,

       even if that means the Defendant must pay the Policy proceeds twice.

       Declaratory relief is necessary because the Defendant has already

       stated in response to the Plaintiff’s demand for the Policy proceeds

       that: “Please be advise [sic] the claim was paid to the Conservator of




                                   18
    Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 19 of 20



            your Estate. Please contact the conservator regarding payment.” Doc.

            1-9.

                                     DAMAGES

      115. Plaintiff seeks damages for the injuries Defendant has caused him.

            These damages include not only general damages, but also special

            damages,     including    exemplary     damages,     treble   damages,

            consequential damages, costs, attorneys’ fees, and pre- and post-

            judgment interest, both statutory and otherwise.

                                     PRAYER

      For these reasons, Plaintiff prays that, upon final hearing of the case, the

Court enter judgment in his favor on all claims and that he recover all damages

from and against Defendant that may reasonably be established by a preponderance

of the evidence and that he be awarded attorneys’ fees through trial and appeal,

costs of court, pre- and post-judgment interest, exemplary damages, treble

damages, and such other and further relief, general or special, at law or in equity,

to which he may show himself entitled.




                                         19
Case 4:19-cv-03738 Document 1 Filed on 09/30/19 in TXSD Page 20 of 20



                               Respectfully submitted,

                                      TERRY & THWEATT, P.C.

                               By: /s/ L. Lee Thweatt
                                      L. Lee Thweatt
                                      Attorney In Charge
                                      Texas Bar No. 24008160
                                      Federal I.D. No. 36618
                                      lthweatt@terrythweatt.com
                                      Joseph D. Terry
                                      Texas Bar No. 24013618
                                      Federal I.D. No. 24206
                                      jterry@terrythweatt.com
                                      One Greenway Plaza, Suite 100
                                      Houston, Texas 77046-0102
                                      (713) 600-4710 Telephone
                                      (713) 600-4706 Telecopier

                                      ATTORNEYS FOR PLAINTIFF




                                 20
